Citation Nr: 0703214	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-01 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971, including service in the Republic of Vietnam 
from April 7, 1970 to January 17, 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision issued by the, New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In December 2006, the appellant 
testified at a video conference hearing at the RO before the 
undersigned Veterans Law Judge; a copy of the hearing 
transcript is associated with the record.


FINDING OF FACT

There is credible evidence corroborating the veteran's 
alleged non-combat in-service stressors, supporting a current 
diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.304(f) (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date, if service connection 
was granted on appeal.  When implementing the award, the RO 
will address any notice defect with respect to the disability 
rating and effective date elements.  Significantly, the 
veteran retains the right to appeal any effective date or 
initial disability rating assigned by the RO.   

Without deciding whether VA's notice and development 
requirements have been satisfied in the present case with 
respect to the issue of PTSD, the Board is taking action 
favorable to the veteran by granting service connection for 
PTSD, as such the Board finds that there has been no 
prejudice to the veteran that would warrant further notice or 
development and the Board will proceed with appellate review.  
See, e.g., VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992); See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).

Analysis

The veteran contends that he is entitled to service 
connection for PTSD.  He alleges exposure to various 
stressors during his wartime service in Vietnam and claims 
that he has acquired PTSD as a result of such exposure.  

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Where a veteran who served for ninety days or more during a 
period of war and develops certain chronic diseases, such as 
psychosis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (2006).

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).  The 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  
See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-2003 (July 16, 2003).  If the government fails 
to clearly and unmistakably rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, then, the veteran's claim 
is one for incurrence in service.  When considering the 
evidence, the Board has the authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f); 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) 
(codified as amended at 38 C.F.R. § 3.304(f)); see also Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996)).  Specifically, to 
establish entitlement to service connection for PTSD, the 
veteran must submit "...medical evidence diagnosing the 
condition in accordance with § 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred."  
38 C.F.R. § 3.304(f) (2006).

Regarding the issue of presumption of soundness, although the 
veteran's enlistment examination noted that he had "bad 
nerves", the veteran was found to be clinically normal upon 
enlistment.  Thus, the veteran enjoys the presumption of 
soundness upon entry, unless the government can prove by 
clear and unmistakable evidence that (1) the veteran's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  
See Wagner, supra; VAOPGCPREC 3-2003 (July 16, 2003).  After 
reviewing the records, the Board found no clear and 
unmistakable evidence of preexisting psychosis.  Service 
medical records only indicate the veteran's reported 
nervousness with no verification or diagnosis of a chronic 
condition.  Further, aggravation is not found since the 
veteran's separation examination in January 1971 showed that 
he was clinically normal upon discharge.  Accordingly, the 
Board finds that the veteran enjoys the presumption of 
soundness under Wagner, supra, and his claim for PTSD is one 
for incurrence in service.

A review of the veteran's claims file, shows that the record 
clearly establishes the first two elements of the 38 C.F.R. 
§ 3.304(f) analysis: a current diagnosis of PTSD and an 
opinion linking such diagnosis to the veteran's reported in-
service stressors.  VA treatment records show that soon after 
discharge, in June 1971, the veteran complained of and was 
treated for psychological conditions.  However, the veteran 
was not diagnosed with PTSD until August 2001.  In August 
2001, a VA psychologist diagnosed the veteran with mild PTSD 
based on his reported history.  The veteran reported that, 
during his tour in Vietnam, he had to be out in the field and 
was exposed to hostile fire, bombardments, and incoming 
attacks, including small arms, mortars, rockets, and snipers.  
He also reported seeing many dead bodies.  Based on the 
veteran's claimed stressors, the VA examiner diagnosed the 
veteran with mild PTSD.  Subsequently, the veteran continued 
to receive treatment from VA Medical Centers (VAMC) for PTSD.  
The claims file also contains two letters from VA 
psychologists confirming the veteran's current diagnosis of 
PTSD.

The remaining element, credible supporting evidence that the 
veteran's reported in-service stressor(s) actually occurred, 
is required for service connection.  See Cohen, 10 Vet. App. 
at 142.  The evidence necessary to establish the occurrence 
of a stressor during service to support a claim for PTSD will 
vary depending on whether the veteran was "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  If the evidence establishes that the veteran was 
engaged in combat with the enemy or was a prisoner of war 
(POW), and the claimed stressor is related to combat or POW 
experiences (in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressors are 
consistent with the circumstances, conditions, or hardships 
of the veteran's service), the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence, which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

With regard to the question of whether the appellant served 
in combat with the enemy, the Board has considered his 
military personnel and medical records, the veteran's own 
statements, and lay statements.  The veteran's service 
personnel records reflect that his military occupation 
specialty (MOS) was lineman and show that he was stationed in 
the Republic of Vietnam from April 1970 to January 1971.  The 
veteran received the National Defense Service Medal, Good 
Conduct Medal, Army Commendation Medal, Vietnam Service 
Medal, and Vietnam Campaign Medal.  He received no individual 
combat citations and was not a POW.  His service medical 
records reveal no combat wounds.  Thus, the evidence of 
record does not establish that the appellant was engaged in 
combat in connection with his MOS.  The preponderance of the 
evidence is against the determination of combat status.  
Therefore, the veteran's statements alone do not constitute 
conclusive evidence of the occurrence of an in-service 
stressor.  See Cohen, 10 Vet. App. at 145.  The Board 
therefore finds that, based on all the evidence, the 
appellant did not engage in combat during his tour in 
Vietnam.

Although the record does not establish the veteran's combat 
status, the Board observes partial, independent corroboration 
of the veteran's alleged in-service stressors.  At the Video 
Conference hearing, the veteran testified that he was part of 
the 504th Signal Company with his MOS being a wireman 
delivering radios to infantry soldiers.  The veteran contends 
that he generally was exposed to ground, rocket, and sniper 
attacks while serving in Vietnam.  Further, in a July 2005 
stressor statement, the veteran indicated that he was located 
in Qui Nhon and Phu Tai.  In corroboration with the veteran's 
statements, his DA Form 20 reflects that the veteran was 
assigned to the 504th Signal Company under the 41st Signal 
Battalion between February 1970 and January 1971.  In 
September 2004, a reply from the United States Armed Services 
Center for Research of Unit Records (USASCRUR) confirms that 
the 504th Signal Company was under the 41st Signal Battalion 
for the period of February 1970 to April 1971.  Operational 
reports submitted by the 41st Signal Battalion documented Phu 
Tai as the main base camp location of the 504th Signal 
Company.  Although names and information of specific 
incidents are unavailable, there were 54 reports of enemy 
activity resulting in 20 casualties.  The United States Army 
Support Command reported from Qui Nhon, that for the period 
ending in April 1970 the Phu Tai ice plant received five to 
seven rounds of B-40 rockets and 20 rounds of small arms fire 
and the Phu Tai Ammunitions Supply Depot had a sniper 
penetration attempt.  

The August 2001 PTSD diagnosis provisionally was based on the 
veteran's report of firefights and rocket and sniper attacks.  
As a member of the 504th Signal Company stationed in Phu Tai, 
Vietnam, the veteran was likely exposed to enemy 
attacks/fire.  The veteran's DA Form 20 reflects that he was 
involved in the April 1970 Vietnam Campaign.  The Board 
observes that the corroborative nature of the evidence goes 
toward the veteran's credibility.

The evidence of the aforementioned stressors is not clearly 
convincing; however, the Board observes that the veteran is 
entitled to the benefit-of-the-doubt on the issue of stressor 
corroboration.  At a minimum, the evidence discussed above 
suggests a possibility that the veteran was assigned to a 
unit targeted by various sniper attacks.  The Court 
determined that corroboration of every detail is not 
required.  Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(citing Suozzi v. Brown, 10 Vet. App. 307 (1997).  The 
veteran's DA Form 20 and DD Form 214 do not specifically 
reflect that the veteran was present during the rocket 
attacks, but the records indicate plausibility.  Pentecost, 
16 Vet. App. at 128.  On that issue, the Board finds the 
evidence in relative equipoise, and resolves reasonable doubt 
in favor the veteran.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005).  As the aforementioned corroborated 
non-combat stressors form, in part, the basis of the 
veteran's current (provisional) PTSD diagnosis, the Board 
concludes that the veteran suffers from PTSD incurred in 
service.


ORDER


Service connection for PTSD is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


